ATTACHMENT TO THE ADVISORY ACTION
The amendments have not been entered because they raise new issues.   Specifically, claim 19 has been amended to further limit conditions I through III, which would necessitate new grounds of rejection.
Despite non-entry of the applicant's amendment, since the remainder of the claims are unchanged in scope, it is appropriate to discuss applicant's response and the examiner's position with respect to that as set forth below.
The 102 rejections over Claims 19-30, 33 and 36 over Phelan are maintained.  
The 103 rejections over Claims 24-28 and 37-38 over Phelan are maintained.
The 102 rejections over Claims 19-23, 29-30 and 32 over Pioa are withdrawn.
Thus, claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The rejections over Piao are withdrawn in light of applicant’s arguments.  Specifically, the most relevant structure in Piao is S4 with R2.  However, R2 precusor reads on claimed formula 1 except that Rd4a is an alkyl and RD5a is a hydroxyalkyl.  Thus, proviso I, II or III are not satisfied.  While structure C2 is tested which satisfies claimed formula 1, it is not reacted with the claimed (a) base polymer.

As to the amendments to the claims, Phelan would render the claims obvious.  Specifically, Phelan teaches in a list that Q can be alkylene (list of three groups) and all other components are met.  When Q is alkylene (X2 is preferably hydroxyl), the D4a and RA2a are hydroxyalkyl (condition III at end of claim 19).  See the draw out structures below for a detailed elucidation of the examiner’s position.  


    PNG
    media_image1.png
    566
    776
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764